Citation Nr: 1210755	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to restoration of service connection for Hepatitis C.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from June 1981 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.  

In the February 2009 rating determination, the RO granted service connection for Hepatitis C and assigned a noncompensable disability evaluation.  The Veteran filed a notice of disagreement with the assigned disability evaluation.  In November 2009, the RO increased the Veteran's disability evaluation from noncompensable to 10 percent disabling, effective the date of the grant of service connection.  The Veteran perfected his appeal with regard to this issue.  

In June 2010, the RO proposed to sever service comention for Hepatitis C.  In a September 2010 rating determination, the RO severed service connection for Hepatitis C.  Thereafter, the Veteran perfected his appeal with regard to this issue.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011 and gave testimony with regard to both issues.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO granted service connection for Hepatitis C, and assigned a 10 percent disability evaluation effective April 11, 2008. 

2.  The RO proposed severance of service connection for Hepatitis C in June 2010 and the Veteran received written notice of the proposed severance by letter dated that same month.  

3. The RO, in September 2010, severed service connection for Hepatitis C, effective December 1, 2010, and the Veteran filed a timely appeal to that decision. 

4.  The severance of the award of service connection for Hepatitis C is proper because the facts on which the award was granted are clearly and unmistakably erroneous based on the evidence of record, and such facts are undebatable in the record.


CONCLUSIONS OF LAW

1.  The severance of the award for service connection for Hepatitis C was proper.  38 U.S.C.A. §§ 105, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.105(d), 3.301 (2011).

2.  There is no legal basis for a retroactive increase after proper severance of service connection for Hepatitis C.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.105, 3.400(o)(1) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection for Hepatitis C

Service connection may be severed only where evidence establishes that it is clearly and unmistakably erroneous, the burden of proof being upon the Government.  38 C.F.R. § 3.105(d) (2011).  In Graves v. Brown, 6 Vet. App. 166 (1994), the Court described the high burden of proof required for a showing of clear and unmistakable error by reiterating the definition it has provided for clear and unmistakable error in relevant case law.

In order for there to be "clear and unmistakable error" under 38 C.F.R. § 3.105(d), there must have been an error in the prior adjudication of the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). . . "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error".  Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  Errors that are 'clear and unmistakable' are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Id.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior decision of the agency of original jurisdiction or BVA, and subsequently developed evidence is not applicable.  Porter v. Brown, 5 Vet. App. 233, 235-36 1993); Graves, 6 Vet. App. at 170-71. 

When severance of service connection is considered warranted, a rating action proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at the latest address of record and furnished with detailed reasons for the contemplated action and given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided, if additional evidence is not received within 60 days, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 CFR § 3.105.

In this case, the RO granted service connection for Hepatitis C and assigned a noncompensable rating in a February 2009 rating determination.  In a June 2010 rating determination, the RO found that service-connection for Hepatitis C was clearly and erroneously granted as the Veteran's actions which caused the resulting disability were willful misconduct.  The RO notified the Veteran of the proposed severance of service connection on June 17, 2010 and advised him that he had 60 days to submit argument in support of continued service connection.  The Veteran submitted no additional evidence and the RO, in a September 2010 rating determination, severed service connection for Hepatitis C, effective December 1, 2010.  Thus, the RO complied with the procedural requirements for severance provided under 38 CFR § 3.105. 

Regarding the propriety of severance, the law provides that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.

The Veteran sustained a self-inflicted gunshot wound to the abdomen in March 1983.  The injury resulted in the Veteran being hospitalized and receiving, it appears, a blood transfusion which resulted in his developing Hepatitis C.  

Service treatment records associated with the claims folder reveal that in an April 1983 hospital discharge report, the Veteran was noted to have had a history of what appeared to be situational depression of long standing, related to separation from home, Army service, European service, etc., and was contemplating suicide, pointing his 45 caliber service automatic at his heart.  At the last minute, his decision was to not shoot and, allegedly, as the gun was being moved away from the chest, it discharged automatically in the right upper quadrant.  He sustained a gunshot wound from high on the upper quadrant of the abdomen, through and through, which exited the lower right lumbar back.  

In a February 2009 administrative decision, the RO indicated that the medical records available from the time frame when the incident occurred showed that the Veteran was intentionally pointing a loaded weapon at his chest with an intent to commit suicide.  He reported in the emergency room that he had changed his mind about committing suicide and as he was pulling the weapon away from his chest, it accidentally discharged, causing a through and through gunshot wound from the high upper right quadrant to the lower right region of the lumbar back.   The projectile also passed through the liver causing considerable damage to that organ.  Due to the loss of blood, he received a blood transfusion at the emergency room while the gunshot wound was being treated.  

The RO found that it could be inferred from the statement that the Veteran made at the emergency room that he had made a deliberate and intentional suicide attempt with full knowledge of its consequences.  His statement that he decided at the last minute not to shoot and was in the process of moving the gun away from his chest when it discharged, showed the Veteran was cognizant of the action he was contemplating/attempting and was not in any altered state or diminished mental capacity.  The Board aggress with this assessment of the facts. 

The RO noted that in an April 2008 letter, the Veteran stated an investigation conducted by the military police discovered unauthorized maintenance on the trigger mechanisms of the weapons used by the company.  The Veteran contended that had he not received the unauthorized maintenance, his weapon would not have accidentally discharged when he was pulling it away from his chest. 

The RO found that the Veteran received a gunshot wound in the torso due to an accident that was not in the line of duty and was the result of his own willful misconduct.  It noted that regardless of the maintenance that was allegedly performed on the gun, it did not repudiate the fact that the Veteran was aiming a loaded weapon at himself with the safety off and with full knowledge of what such actions would accomplish.  It indicated that the Veteran would not have received his injury had he not been planning on inflicting such an injury on himself to begin with.  It stated that this deliberate intention to inflict harm to himself constituted willful misconduct.  

The RO, in granting service connection for Hepatitis C in February 2009, stated that the Veteran's medical records showed that he had a diagnosis of Hepatitis C which could be traced to a blood transfusion that the Veteran received during treatment for a through and through gunshot wound in April 1983.  The RO noted that the gunshot wound was found to be the result of willful misconduct; however, the Veteran was not responsible for the blood he was given which contained the Hepatitis C.  As such, the RO granted service connection for Hepatitis C.  

In proposing to sever service connection in June 2010, the RO noted that the Veteran was treated for a self-inflicted gunshot wound to the abdomen causing injury to the liver, gall bladder, adhesions, and muscle damage, when he tried to commit suicide in April 1983.  The RO noted that the Veteran had consistently claimed that Hepatitis C was from the blood transfusion he had received due to the gunshot wound.  The RO also noted that the Veteran claimed that his gunshot wound was accidental but the evidence demonstrated that the Veteran shot himself while trying to commit suicide.  It was noted that the February 2009 administrative decision had determined that the gunshot wound was not in the line of duty but due to willful misconduct.  

The RO indicated that the Veteran's Hepatitis C had developed as a result of the gunshot shot wound residuals which were self inflicted, that was not in the line of duty, and was the result of his own willful misconduct.  It observed that there was no evidence that the Veteran had Hepatitis C prior to the gunshot wound.  The RO found there was no evidence to grant service connection on a direct basis and that there was no entitlement to service connection on a secondary basis because the primary cause of the Hepatitis C was not service-connected.  The RO found that the decision to grant service connection was clear and unmistakable.  

In an August 2010 statement, the Veteran indicated that it was his belief that his actions were not willful misconduct.  He stated that he was suffering from severe sleep deprivation.  He noted that he was working nights at his normal job and preparing for an IG inspection.  He further stated that just about one hour before the incident he was subjected to 2nd hand hashish smoke.  He indicated that it was his belief that the smoke entered his system and affected his mind.  He noted that his roommate did not care if he were caught as he was receiving a hardship discharge.  

The Veteran also reported that he had been issued a weapon that was not required and that he had been forced to chamber a round.  He further indicated that unauthorized maintenance was performed by unqualified persons that rendered the weapon defective.  He stated that if he were trying to commit suicide why would he prepare his half of the room for inspection.  He also noted that why would he have completed kennel maintenance if he were going to kill himself.  He further indicated that if were trying to kill himself, why would he walk one mile from the kennel to get help.  

The Veteran also stated that if he had been required to carry a .38 he would not have had to chamber a round.  He also reported that if unauthorized persons had not worked on his weapon, he would have not shot himself.  He indicated that he did not deliberately or intentionally commit any wrongdoing with knowledge of or wanton and reckless disregard of its possible consequences and that service connection should not be terminated for this tragic accident.  

In March 2011, the RO requested information from the criminal investigation command with regard to the incident.  In response to the request, the Criminal Investigation Command forwarded records prepared in response to the incident.  

In a March 27, 1983, summary of action report, it was indicated that the preparer had responded to the crime scene and was advised that the Veteran had apparently shot himself in the lower abdomen with his pistol in an abortive attempt to commit suicide.  According to a witness, the Veteran had been alert, coherent, and stated that he had changed his mind.  He indicated to the witness that he wanted to stay in the Army but had not outwardly admitted attempting suicide.  A check with the witness revealed that the Veteran was the only person at the kennel and was preparing for duty when the incident occurred.  It was indicated that the Veteran allegedly shot himself, walked to the barracks room, entered the room, and told his roommate "Don't panic but I just shot myself".  

In a June 1983 sworn statement, S. M., a field investigator, indicated that the Veteran explained the entire incident to him and stated that he had a lot of family problems and did not want to get into them.  The Veteran reported that he was released from the hospital with a clean bill of health.  He noted that the Veteran explained to him that he did plan to shoot himself with the .45 caliber pistol which he had in his right hand but when he had the weapon pointed as his head, he decided to get some help and when he lowered the weapon it accidentally went off and went through his side and exited his body and the round was recovered at the crime scene.  The Veteran indicated that he knew he was wrong and that he would be punished for it.  The investigator noted that he asked the Major what should be done with the case and he responded that the Veteran should be charged with discharging a firearm through negligence.  

In a July 26, 1983, Commander's Report of Disciplinary or Administrative Action report, the Veteran was charged with the offense of discharging a firearm through negligence.  His rank was reduced from E-4/SP4 to E-3/PFC and he had to forfeit $150.  

At his October 2011 hearing, the Veteran testified that other individuals had performed maintenance on his pistol and that he felt their actions had made his pistol defective.  He also noted that at that time he was working around the clock attempting  to get ready for an IG inspection.  He further reported that one of his co-workers had been diagnosed as having schizophrenia the day prior to the gun incident and this was upsetting to the Veteran.  The Veteran also noted that his roommate was smoking hashish right before the incident took place and he inhaled some of the smoke.  He stated that he had a fleeting moment of suicide right before the gun went off but this passed and he was not attempting to commit suicide when the gun fired.  The Veteran indicated that he did not want to commit suicide as he shot himself in the liver.  He also testified that the angle of the bullet should demonstrate that he was not trying to kill himself.  He further stated that had he not been issued a .45 he would not have shot himself, as he would not have had a bullet in the chamber.  He noted that he had chambered the round as he had been ordered to do so.  

The error in granting the claim of service connection for Hepatitis C is the kind of error, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  On review of the record, the Board finds the evidence supports the finding that the grant of service connection for Hepatitis C was clearly and unmistakably erroneous.  

The blood transfusion, which has been reported to have caused the Veteran's Hepatitis C, occurred as a result of the Veteran's self-inflicted gunshot wound.  In the February 2009 rating determination, the RO denied service connection for residuals of the through-and-through gunshot wound, including liver and gall balder damage, adhesions, muscle damage, and scars, on the basis that the veteran's self-inflicted gunshot wound was willful misconduct.  The Veteran did not appeal this decision and it became final.  As service connection is not effect for the disability which caused the Veteran to have to undergo a transfusion, which in turn caused the Hepatitis C, then service connection for Hepatitis C from the transfusion, necessitated by the gunshot wound, is not in order as service connection on such a secondary basis cannot be granted if the underlying cause is not service-connected.  

In other words, but for the self-inflicted gunshot wound, the Veteran would not have had to undergo a blood transfusion, which led to the development of his Hepatitis C.  

The Board does note that the Veteran has provided numerous arguments as to why he did not intend to commit suicide.  While the Board notes that the Veteran has provided numerous arguments as to why he did not intend to kill himself, the contemporaneous records with the incident all note that the Veteran had the initial intention to commit suicide by shooting himself.  The service treatment records and the reports of the criminal investigation note that the Veteran had the intention of committing suicide.  Although the Veteran has indicated that he accidentally shot himself, and the ultimate charge which was rendered in the disposition was discharging a firearm through negligence, but for the Veteran's initial overt action of placing his pistol in a place where he thought he would kill himself, he would have not sustained the gunshot wound which led to the transfusion that caused the Hepatitis C.  

Simply stated, had the Veteran not been in the act of attempting to commit suicide, an act of willful misconduct, the accident would not have occurred.  The Veteran himself does not dispute the fact that what he was doing with the gun prior to the accident was willful misconduct.  The fact that an accident occurred while he was thinking about killing himself, and then changed his mind, does not provide a basis to grant this claim.  The Veteran's own statements support the denial of this claim.

The Veteran himself does not indicate that he was insane at the time of the accident.  He actions (not killing himself) would suggest clearly he understood what he was doing. 

The situation is analogous to a serviceman who undertakes a reckless act and, because of that act of willful misconduct, an unintended accident occurs.  The fact that the Veteran did not intend to shoot himself at that time does not negate the fact that, at the time of the injury, he was in an act of willful misconduct (unauthorized use of a firearm).  Even if there was something wrong with the gun (which is very unclear from this record) it does not dispute the fact that the Veteran was pointing a loaded gun at his head, with the safety off, seconds before the injury occurred - a clear act of willful misconduct which caused the accident.  Had he not done this act, the gun, defective or not, would not have gone off. 

The Board finds that such action falls under the guidelines of willful misconduct and cannot serve as a basis for the grant of service connection.  

Had the correct facts been known, service connection would not have been granted, and thus would have manifestly changed the outcome at the time the February 2009 RO decision, which granted service connection for Hepatitis C.  The severance of service connection was thus proper.

Claim for Increase for Hepatitis C

The RO granted service connection for Hepatitis C in a February 2009 rating decision and assigned a 10 percent disability evaluation effective April 11, 2008.  The Veteran appealed the initial rating. 

As service connection for Hepatitis C was properly severed, effective in December 1, 2010, under 38 C.F.R. § 3.400(o), a retroactive increase will not be awarded after basic entitlement has been terminated, such as by severance of service connection. 

The law clearly is dispositive as it prohibits a retroactive increase once basic entitlement has been terminated.  Accordingly, the Board finds that the Veteran lacks entitlement under the law for the claim for increase for Hepatitis C, in which service connection for the disability has been properly severed, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As it relates to the issue of severance of service connection, the appeal does not arise from adjudication of a claim made by a claimant; rather it arises from a severance of service connection by the RO.  Therefore, it arises from action initiated by the RO, not the appellant.  Moreover, severance of service connection requires compliance with particular notification procedures under the law.  Specifically, when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d). 

Here, the RO found that service connection for Hepatitis C was clearly and erroneously granted and notified the Veteran of the proposed severance of service connection on June 17, 2010.  The June 2010 proposal advised him that he had 60 days to submit argument in support of continued service connection.  The Veteran submitted no additional evidence and service connection was severed as of December 1, 2010.  Thus, the RO complied with the procedural requirements for severance provided under 38 CFR § 3.105.  In addition, the Board observes that the appellant was sent correspondence which informed him of VA's basic duties to notify and assist. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted lay statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

On the claim for an initial evaluation in excess of 10 percent for Hepatitis C , as the law, and not the evidence, is dispositive, VCAA notice is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and by way his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

The severance of service connection for Hepatitis C was proper and the appeal is denied.

As a matter of law, an initial evaluation in excess of 10 percent for Hepatitis C is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


